DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-2,4-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 6,614,429) in view of Holzer et al. (US 2020/0234424).
Regarding claim 1, Zhang teaches an apparatus for guiding multi-view capture, comprising; one or more processors (e.g., fids. 1-2), and an execution memory for storing at least one program that is executed by the one or more processors (e.g., fig. 1), wherein the at least one program is configured to receive a single-view two-dimensional (2D) image obtained by capturing an image of an object of interest through a camera (e.g., fig. 3, abstract), generate an orthographic projection image and a perspective projection image for the object of interest from the single-view 2D image using an image conversion parameter that is previously learned from multi-view 2D images for the object of interest (e.g., figs. 2-3, abstract, col. 1, lines 45-55, col. 5, lines 53-63, col. 7, lines 57-67), generate a 3D 
	Zhang fails to indicate, generating a silhouette model and output the 3D silhouette model and a guidance interface for the 3D silhouette model.
	Holzer in the same field of endeavor (e.g., figs. 10-15,18-18 and 21-23, abstract, paragraphs 0007-0008,0030-0033,0038,0051,0064,0075-0077,0082,0132,0139) and throughout the disclosure teaches generating 3D graphical representation, e.g., silhouette, of the object model and guidance to guide the user.
	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teaching of Holzer, into the object modeling system of Zhang, in order to generate a 3D graphical representation model of the object of interest, as suggested by Holzer.
	Regarding claim 2, the combination of Zhang and Holzer teach the apparatus of claim 1, wherein the at least one program is configured to predict silhouettes of 2D images from remaining views based on the single-view 2D image using a multi-view silhouette prediction parameter that is previously learned from the multi-view 2D images for the object of interest, and to generate the 3D silhouette model using the predicted silhouettes (e.g., paragraphs 0120,0203,0337 of Holzer).
	Regarding claim 4, the combination of Zhang and Holzer teach the apparatus of claim 2, wherein the at least one program is configured to calculate a tilt degree value and a tilt direction value of the camera using gyroscope information of the camera (e.g., paragraphs 0055,0067,0070,0076,0100).
	Regarding claim 5, the combination of Zhang and Holzer teach the apparatus of claim 4, wherein the at least one program is configured to output the guidance interface for the 3D silhouette model 
based on the tilt degree value and the tilt direction value of the camera (e.g., paragraphs 0055,0067,

	Regarding claims 6-7 and 9-10, the limitations claimed are substantially similar to claims 1-2 and 4-5 above, and has been addressed in the above claims.
5.	Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 6,614,429) in view of Holzer et al. (US 2020/0234424) further in view of Hold-Geoffroy et al. (US 2018/0359416).
	Regarding claim 3, the combination of Zhang and Holzer teach light source for capturing images, but fails to teach; correct a lighting value of the single-view 2D image to a lighting value falling within a preset difference range using a lighting conversion parameter that is previously learned from the multi-view 2D images for the object of interest.
	Hold-Geoffroy (e.g., abstract, paragraphs 0005,0009-0014,0021-0034) teaches predicting and/or estimating a lighting condition by analyzing a single a single digital image to estimate a set of high-dynamic range lighting conditions by using also a deep learning technique, thus consider to be equivalent to the claimed feature.
	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teaching of Hold, into the object modeling system of Zhang, in order to accurately adapting to changing environments, lighting condition for capturing image, as suggested by the reference.
Contact Information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Behrooz Senfi whose telephone number is 571-272-7339. The examiner can normally be reached on M-F 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor,
Kelley Christopher can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
	Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BEHROOZ M SENFI/Primary Examiner, Art Unit 2482